DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12 July 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims in regards to the objections to claims 5 and 14 have corrected the antecedence objection noted in Non-Final Office Action mailed 12 April 2022 and as such, the objection is withdrawn.

	Response to Arguments
Applicant’s arguments, see Pg. 6, filed 12 July 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 3-6 and 19 have been fully considered and are persuasive.  The rejection of 12 April 2022 has been withdrawn. 

Applicant's remaining arguments filed 12 July 2022 have been fully considered but they are not persuasive.

In response to applicant’s argument on numbered Page 7 “Applicant asserts that Erez fails to describe such a classification and indeed operates, as the Examiner identifies, on all commands”, examiner respectfully disagrees and notes the following:
Applicant appears to misunderstand the Examiners position on the previous action. Examiner did not assert that Erez operates on all commands or that Erez lacks a mechanism for identifying critical operations, merely that in accordance with the supplied Disclosure, an entire device can be treated as critical and thus all operations in such a device are critical. Indeed, in [0046] Erez teaches that certain operations, such as operations that repeatedly access the same location on the dies, or in other words an address of the operation, are the only ones that are processed according to the die temperature processing procedure. Therefore only the operations identified by this specific condition are critical as they require specific processing instead of general processing.

In response to applicant’s argument on numbered Page 7 “Applicant is unable to find any support for this assertion. Indeed, the terms "history" and "table" never appear in Erez”, examiner respectfully disagrees and notes the following:
	In [0041], Erez teaches that the average temperature of each individual die over time can be used. Therefore, a history of the measured temperature for each die is maintained. As can be seen in Figs. 5-7, this data is stored in a table format. To ensure clarity of record, Examiner rephrased the teachings of Erez in such a way as to use terminology similar to the terminology used in the claim limitation in which that teaching was being applied. 
	
In response to applicant’s argument on numbered Page 7 “As such, Applicant asserts that Erez fails to describe the claimed read operation handling of claims 3 and 12”, examiner respectfully disagrees and notes the following:
As simply and broadly claimed, the BRI of the current claims does not require that the temperature data for each die to be stored in that die. Examiner interpreted that the table stores a list of addresses, and on each table access, the system returns the temperature of a plurality of addresses in order to redirect the write operation to a different address if the original address is not at an acceptable temperature, see [0040]-[0041].

In response to applicant’s argument on numbered Page 7 “Erez does not describe any type of voting among the temperatures in FIGS. 5-7. Indeed, given the different uses of these temperatures, there is no reasonable basis for comparing them among each other. By contrast, the claims describe reading multiple readings and using a majority voting function to select the most accurate one ( due to potential corruption in the memory locations)”, examiner respectfully disagrees and notes the following:
Erez teaches that the temperature of each die is given a weighting to create a priority system as to which die should be selected for the write, as such, the weighted results must be compared with each other in order to select the die with the highest priority. Further, “determining the most accurate reading” is not currently claimed. As simply and broadly claimed, the current claim merely requires that a temperature is selected amongst a plurality of values of a range of addresses.

In response to applicant’s argument on numbered Page 8 “Similarly, claim 8 recites "writing the temperature value to a plurality of locations in the memory array." Claim 17 recites a similar step. The Examiner again points to the temperatures in FIGS. 5-7. However, the claim recites reciting a single temperature ("the temperature value") to multiple locations ("plurality of locations") in the very die being measured ("the memory array"). In other words, the claims describe redundantly writing a single temperature value (which is then used during reads in the manner described above). Erez fails to describe this type of redundant writing and the mere presence of temperature data (not a "value" as claimed) fails to disclose this step”, examiner respectfully disagrees and notes the following:
	As can be seen in Figs. 5-6, the temperature data for each die is saved in multiple tables, therefore each temperature value is written to multiple locations. However, as the memory array encompasses many die, and not a singular die, as currently claimed the value for each die does not have to be written to that particular die, merely multiple locations within the entire array

	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 7-12, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erez (US 2016/0162219 A1) hereinafter referred to as Erez.

Regarding claim 1, Erez teaches A device comprising:
 a memory array, the memory array comprising a plurality of addressable memory cells (Erez [0020] "one or more non-volatile memory die 104"; [0022] "If the host provides a logical address to which data is to be read/written, the flash memory controller can convert the logical address received from the host to a physical address in the flash memory. (Alternatively, the host can provide the physical address.)"; each die is a memory array as each die contains a plurality of addressable memory cells); 
a temperature sensor positioned at a first location with respect to the memory array, the temperature sensor configured to record an average temperature of the memory array (Erez [0020] "In one embodiment, each of the memory dies 104 has its own temperature sensor 112"; as each die (array) has its own sensor, the sensor is positioned in respect to that die (array). As the single sensor is measuring the temperature of the die as a whole, it measures the average temperature as defined in [0022] of the supplied disclosure); and
 a controller, the controller positioned at a second location with respect to the memory array (Erez Fig. 1A; [0020] "Referring to FIG. 1A, non-volatile memory system 100 includes a controller 102"; as can be seen in Fig. 1A, the controller is in a second location with respect to the die (array) compared to the temperature sensor), the controller configured to:
receive an operation from a host processor, the operation accessing one or more of the memory cells of the memory array (Erez [0021] "[0021] Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to nonvolatile memory die 104"; the controller receives requests from the host to access the memory (read, program, or erase). As currently and broadly claimed, no particular method of determining if data is critical or not has been established. As an entire device can be considered critical per [0005], every memory access is critical. Thus in this instance, all operations are critical operations),
identifying the operation as a critical operation based on one or more of a flag included in the operation, an address of the operation, or a data format of the operation (Erez [0046] “Also, hosts may repeatedly access a certain location on the memory dies for read. Such frequently-read locations hold “hot data” (e.g., file system data). The same temperature-based data swapping technique described above can be applied by the memory system 100 to address these “hot data” reads"; access to frequently accessed locations for "hot data" are considered critical),
retrieve a temperature value of the memory array from the temperature sensor, and conditionally process the critical operation based on the temperature value (Erez [0032] "By using temperature sensors and the temperature-aware media management layer module 138, each memory die can have its temperature individually sensed and tracked, and, when one of the memory dies reaches its temperature limit, memory accesses (e.g., new write and/or read commands) that would normally be routed to that memory die can instead be routed to a colder memory die, effectively individualizing thermal throttling on a per-memory-die basis"; [0037] "As used herein, “thermal throttle operations” refers to limiting the number of writes and/or read accesses performed to a memory die to some smaller number than normal (e.g., 50%, 25%, etc.) or to no memory access at all";).

Independent claims 10 and 20 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Method and Non-transitory computer-readable storage medium claims. Therefore, claims 10 and 20 are rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 2, Erez teaches The device of claim 1, wherein the critical operation comprises a critical read operation, the critical read operation including an address (Erez [0021] "[0021] Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to nonvolatile memory die 104"; [0022] "If the host provides a logical address to which data is to be read/written, the flash memory controller can convert the logical address received from the host to a physical address in the flash memory. (Alternatively, the host can provide the physical address.)"; the controller receives requests from the host to access the memory (read, program, or erase). As currently and broadly claimed, no particular method of determining if data is critical or not has been established. As an entire device can be considered critical per [0005], every memory access is critical. Thus in this instance, all operations are critical operations). 

Dependent claim 11 has substantially the same scope and limitations as claim 2 as it is the corresponding Method claim. Therefore, claim 11 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 3, Erez teaches The device of claim 2, the controller further configured to: query a critical access table using the address, the querying returning a plurality of addresses distributed among the plurality of addressable memory cells  (Erez Fig. 5; [0040] "As shown in the flow chart of FIG. 4, a media management layer module typically considers and weighs various factors in making a die selection 410….the media management layer module 138 also factors in temperature consideration 460 of the memory dies"; when the system of Erez receives an access request (read), the system uses the supplied logical address to query a temperature history table for the requested die and for the other die in the system to determine which die to send the request to); read temperature data from the plurality of addresses (Erez Fig. 5; [0040] "As shown in the flow chart of FIG. 4, a media management layer module typically considers and weighs various factors in making a die selection 410….the media management layer module 138 also factors in temperature consideration 460 of the memory dies"; [0041] "As another example, in considering temperature, the controller 102 can weight different temperature readings in making a die selection decision"; when the system of Erez receives an access request (read), the system uses the supplied logical address to query a temperature history table for the requested die and for the other die in the system (a plurality of addresses) to determine which die to send the request to); and process the critical read operation based on the temperature data and the temperature value returned by the temperature sensor (Erez [0041] "As another example, in considering temperature, the controller 102 can weight different temperature readings in making a die selection decision"). 

Dependent claim 12 has substantially the same scope and limitations as claim 3 as it is the corresponding Method claim. Therefore, claim 12 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 7, Erez teaches The device of claim 1, the critical operation comprising a critical write operation (Erez [0021] "[0021] Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to nonvolatile memory die 104"; the controller receives requests from the host to access the memory (read, program, or erase). As currently and broadly claimed, no particular method of determining if data is critical or not has been established. As an entire device can be considered critical per [0005], every memory access is critical. Thus in this instance, all operations are critical operations). 
Dependent claim 16 has substantially the same scope and limitations as claim 7 as it is the corresponding Method claim. Therefore, claim 16 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 8, Erez teaches The device of claim 7, wherein conditionally processing the critical operation comprises writing the temperature value to a plurality of locations in the memory array (Erez Fig. 5-6; Examiner's note: as shown in Fig. 5 and Fig. 6, the temperature value of each die is saved in multiple tables for later use. As these tables are stored in non-volatile memory to ensure correct device operation, the temperature value is written to multiple tables, which are each then written to different locations). 

Dependent claim 17 has substantially the same scope and limitations as claim 8 as it is the corresponding Method claim. Therefore, claim 17 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 9, Erez teaches The device of claim 8, wherein writing the temperature value to a plurality of locations in the memory array comprises writing the temperature value to a plurality of single-level cell (SLC) locations in the memory array (Erez [0023] "The memory cells can also be single-level cells (SLC), multiple-level cells (MLC), triple-level cells (TLC), or use other memory technologies, now known or later developed. Also, the memory cells can be arranged in a two-dimensional or three dimensional fashion"; in this instance the memory cells are SLC). 

Dependent claim 18 has substantially the same scope and limitations as claim 9 as it is the corresponding Method claim. Therefore, claim 18 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erez.

Regarding claim 4, Erez teaches The device of claim 3, however, Erez does not explicitly teach wherein processing the critical read operation comprises executing a majority voter function on the temperature data, the majority voter function returning a selected temperature value from the temperature data. Erez does teach in [0041] that weights can be added to the processing of the temperature data to conditionally process the access request. One of the given methods of Erez to weight the data is to use the average over time. As a median value is a type of average, and is the more common term used when discussing the claimed majority voter function, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the weighting function of Erez using the median value. As there is only a limited number of average types (mean, median, mode), it would be Obvious to try utilizing the median average to provide a predictable solution with a reasonable chance of success. 

Dependent claim 13 has substantially the same scope and limitations as claim 4 as it is the corresponding Method claim. Therefore, claim 13 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 5, Erez teaches The device of claim 4, wherein processing the critical read operation comprises determining that the temperature value is within a preconfigured range from the selected temperature value and reading data at the address included in the critical read operation (Erez [0041] "For example, as shown in FIG. 5, different weights can be assigned to dies of different temperatures, so that a weight of 10 (most recommended) is assigned the coldest die, a weight of 1 (least recommended) is assigned to the warmest die, and a weight of 0 (prohibited) is assigned to a die that has reached the critical temperature threshold"; the distance is the value between the current value and the threshold, as long as the current value has not breached the threshold, the value is within an acceptable distance and the access can be performed). 

Dependent claim 14 has substantially the same scope and limitations as claim 5 as it is the corresponding Method claim. Therefore, claim 14 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 6, Erez teaches The device of claim 5, wherein processing the critical read operation comprises determining that the temperature value is not within a preconfigured distance from the selected temperature value and returning an error (Erez [0041] "For example, as shown in FIG. 5, different weights can be assigned to dies of different temperatures, so that a weight of 10 (most recommended) is assigned the coldest die, a weight of 1 (least recommended) is assigned to the warmest die, and a weight of 0 (prohibited) is assigned to a die that has reached the critical temperature threshold"; a weight of 0 in which access is denied is an error). 

Dependent claim 15 has substantially the same scope and limitations as claim 6 as it is the corresponding Method claim. Therefore, claim 15 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erez in view of Kim et al (US 2016/0004437 A1) hereinafter referred to as Kim.

Regarding claim 19, Erez teaches The method of claim 16, wherein conditionally processing the critical operation comprises writing the temperature value to a critical access table (Erez Fig. 5; temperatures saved in a table format), however, Erez does not explicitly teach the critical access table storing a mapping of data addresses to locations in the memory array.
Kim teaches the critical access table storing a mapping of data addresses to locations in the memory array (Kim Fig. 15; temperature and address in a single table).
As Erez and Kim are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the Temperature tables of Erez with the mapping tables of Kim. One of ordinary skill in the art would have been motivated to make this modification because this would reduce the number of tables needed to be stored and searched in memory for each access, removing redundancy, improving efficiency, and improving access times. As mapping tables are a well-known feature of memory control, a person of ordinary skill in the art would have a reasonable chance of success combining the mapping tables of Kim with the Temperature tables of Erez.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132